Citation Nr: 1236662	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-01 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic lumbosacral spine disorder to include degenerative disc disease.  

2.  Entitlement to service connection for a chronic skin disorder to include skin cancer and solar keratosis claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to July 1973.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals on appeal from an October 2006 rating decision of the Waco, Texas, Regional Office (RO) which denied service connection for a back disorder and skin cancer claimed as the result of Agent Orange exposure.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In August 2010, the Board remanded the Veteran's claims to the RO for additional action.  

The Board has reframed the issues of service connection for a chronic back disorder and a chronic skin disorder as entitlement to service connection for a chronic lumbosacral spine disorder to include degenerative disc disease and a chronic skin disorder to include solar keratosis and skin cancer claimed as the result of herbicide exposure, respectively, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

The issue of service connection for a chronic skin disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDING OF FACT

The Veteran's chronic lumbosacral spine degenerative disc disease has been shown to have originated during active service


CONCLUSION OF LAW

Chronic lumbosacral spine degenerative disc disease was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Inform and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  In this decision, the Board grants service connection for chronic lumbosacral spine degenerative disc disease.  As such, no discussion of VA's duty to notify and to assist is necessary as to that issue.  



II.  Service Connection

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records note that he was seen for back complaints.  A December 1968 treatment record states that the Veteran fell about five feet.  No back abnormalities were identified at that time.  A July 19, 1973, orthopedic evaluation notes that the Veteran was soon to be released from active service and had been refused potential post-service employment by the Montgomery Ward Company due to an X-ray study which revealed a "suspected neoplasm at the anterior edge of L1."  The Veteran denied a history of back trauma.  Contemporaneous X-ray studies of the lumbar spine were reported to reveal a "[questionable] lesion [with] 25% reduction in vertebral height and sacralization of S1."  An impression of "[ruleout] neoplastic vs. infectious lesion L1" was advanced.  A July 25, 1973, orthopedic evaluation states that:

Lumbar spine X-rays - there appears to be a lytic lesion in the anterior aspect of the body of L1 - I don't know what this is; however, it certainly has a benign appearance and may represent a healed Schmorl's node.  He certainly by [history, physical evaluation], and lab workup does not appear to have any significant pathology.  Lumbarization of S1 is noted [with probable] pseudarthrosis of S1-2 [lateral] processes. 

An impression of "normal [physical evaluation]" was advanced.  

The report of the Veteran's July 1973 physical examination for service separation notes that the Veteran was diagnosed with a L1 Schmorl's node.  

The Veteran served with the Navy in the Republic of Vietnam.  In a December 2007 written notation in the record, the RO reported that the Veteran's "participation in the U.S. naval support activity at Danang, Vietnam, with continuous exposure to hostile attacks" was confirmed and his combat stressors were therefore conceded.  

Clinical documentation dated in July 1996 from the Scott and White medical facility notes that the Veteran had been diagnosed with lumbar spine degenerative disc disease and underwent a L4-5 discectomy and fusion.  

An October 2006 treatment record from S. Imes, M.D., states that the Veteran's "back condition ([degenerative disc disease/degenerative joint disease]) could possibly be [secondary] to work in the Navy [times 10 years with] high impact activities."  An October 2006 physical evaluation from Dr. Imes notes that an assessment of chronic low back pain with impingement was advanced.  Dr. Imes opined that the Veteran's back disorder "could have all started from his early days in the Navy" and "it is just a possibility from the disc disease in the low back."  

In his October 2006 notice of disagreement (NOD), the Veteran stated that his naval duties in Danang, Republic of Vietnam, necessitated that he jump from high equipment to the ground and to climb through structures.  He advanced that:

The civilian [doctor] stated I had severe damage to my lower back, even going as far as to indicate the damage was as significant as if I had been a parachutist and had a bad fall.  I feel that the climbing on equipment and the combat drills aboard ship initiated and aggravated my back condition.  

At a May 2007 VA examination for compensation purposes, the Veteran presented a history of an inservice lumbar spine abnormality; the subsequent onset of chronic back pain in 1985 and diagnosis of degenerative disc disease; and an associated 1991 surgical procedure.  The Veteran was diagnosed with "Schmorl node at L1, 1973, asymptomatic" and "herniated nucleus pulposus, lumbosacral spine L4, status post surgical repair 1991 with residuals."  The examiner opined that:

It is less likely than not that the patient's Schmorl node noted at L1 is the cause of the patient's back condition of herniated nucleus pulposus at L4.  

In an August 2007 written statement, the Veteran advanced that his chronic lumbosacral spine disorder arose "from sliding down ladders and hitting metal decks over the ten years I was in the Navy."  

At the April 2010 hearing before the undersigned Acting Veterans Law Judge sitting at the RO, the Veteran testified that his low back had been symptomatic at the time of his physical examination for service separation.  

A June 2010 magnetic resonance imaging study of the lumbosacral spine from J. Mann, M.D., notes that the Veteran exhibited a L1 Schmorl's node and lumbosacral spine degenerative disc disease.  

At a September 2010 VA examination for compensation purposes, the Veteran was diagnosed with "low back pain status post work-related lumbar laminectomy."  The examiner commented that:

Low back pain status post lumbar laminectomy is not caused by or a result of military service.  Rationale for opinion given: Patient states that his lumbar laminectomy in 1993 was paid for by worker's compensation insurance.  In other words, he claimed a work-related injury to his low back that led up to his having a back surgery.  Not surprisingly, he is somewhat reluctant to tell me the details of all of that, but the fact that it was paid before (sic) by the Montgomery Ward worker's compensation carrier means that his injury was accepted as a work-related injury.  Additionally, his orthopedic consultation while in the military service described the patient as being totally without symptoms.  

The examiner neither addressed the Veteran's reported inservice strenuous and combat-related activities nor Dr. Imes' conclusions as to the etiology of the Veteran's lumbosacral spine disorder.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statement on appeal.  The Veteran asserts that he sustained a chronic lumbosacral spine disorder as the result of the strenuous and high impact physical activity associated with his naval duties in Danang, Republic of Vietnam.  The Veteran's service treatment records note that he sustained an inservice fall and was subsequently found to exhibit both a L1 Schmorl node and a 25 percent loss of L1 vertebral height.  The RO has conceded that the Veteran participated in combat operations.  The Board finds that the Veteran's statements as to the nature of his inservice military activities to be both credible and consistent with his military occupation.  

The post-service clinical documentation of record is in conflict as to the etiology of the Veteran's chronic lumbosacral spine degenerative disc disease.  While Dr. Imes, the Veteran's treating physician, has opined that the Veteran's back disability is possibly related "to work in the Navy [times 10 years with] high impact activities," the examiner at the September 2010  VA examination for compensation purposes expressly concluded that the claimed disorder was not related to active service as "patient states that his lumbar laminectomy in 1993 was paid for by worker's compensation insurance" and "his orthopedic consultation while in the military service described the patient as being totally without symptoms."  The VA examiner neither addressed the inservice X-ray study reflecting a 25 percent loss of L1 vertebral height, the nature of the Veteran's military duties and combat activities in the Republic of Vietnam, nor Dr. Imes' opinion.  In light of the absence of such discussion, the Board finds the September 2010 examination report to be of limited probative value.  

Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic lumbosacral spine degenerative disc disease is etiologically related to active service.  Upon application of the provisions of 38 U.S.C.A. § 1154(b) and resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic lumbosacral spine degenerative disc disease.  


ORDER

Service connection for chronic lumbosacral spine degenerative disc disease is granted.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In its August 2010 Remand instructions, the Board directed that: 

3.  After completion of the action requested in Paragraph 1, then schedule the Veteran for a VA examination to address the current nature and etiology of his claimed chronic skin disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic skin disorder had its onset during active service; is etiologically related to the Veteran's service in the Republic of Vietnam and/or inservice sun burns and presumed herbicide exposure; and/or otherwise originated during active service.  The examiner must provide a complete rationale for any opinion advanced.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

In September 2010, the Veteran was afforded the requested VA examination.  The examination report conveys that the Veteran was diagnosed with "solar keratoses on sun exposed regions of the body."  The examiner noted that: 

Inspection of the areas reveals a pattern consistent with a classic pattern of solar keratoses.  Course of condition: progressive.  Skin symptoms: rough areas that turn into skin cancer that are later burned off.  ...  Solar keratoses is not caused by or the result of Agent Orange exposure.  Rationale for opinion given:  Solar keratosis is not a listed consequence of Agent Orange exposure.  

A July 2011 addendum to the September 2010 examination report states that:  

According to medical literature, the actinic skin damage, keratosis included, are usually caused in the first 28 years of sun exposure, the VA Form 2507 documents the Veteran's service July 1963 to July 1973 (10 years).  I agree with [the VA examiner] that the Veteran's solar keratoses are not caused by exposure to Agent Orange but to lifelong exposure to sun rays.  He is now 67 and has more years of sun exposure beyond the initial 28 years of sun exposure.  Therefore, the Veteran's sun-related damage is not as likely as not (<50%) related to exposure to sun rays in service.  

The Board finds that the September 2010 examination report and the July 2011 addendum thereto are both unclear and non-responsive.  The examiner failed to discuss the Veteran's inservice exposure to the sun in the Republic of Vietnam and his subjective history of inservice sunburns.  Further, the Board is unable to discern whether the Veteran has been diagnosed with and treated for skin cancers.  

The Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).   Clinical documentation dated after July 2011 is not of record. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his chronic skin disabilities after April 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  
2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after April 2011.  

3.  Then schedule the Veteran for a VA dermatological examination for compensation purposes conducted by a physician who has not previously examined him, if possible, to address the current nature and etiology of his chronic skin disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no skin cancers or chronic residuals thereof are diagnosed, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic skin disorder had its onset during active service; is related to the Veteran's inservice sun exposure and associated sunburns, duties in the Republic of Vietnam, and/or presumed herbicide exposure; or otherwise originated during active service.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


